11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

21st Mortgage Corporation and                  * From the 259th District Court
Oak Creek Homes, LP,                            of Jones County,
                                                Trial Court No. 022737.


Vs. No. 11-17-00167-CV                         * January 10, 2019

Joe and Brenda Moore,                          * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Willson, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order denying the motion to compel arbitration and remand
this cause to the trial court for the court to enter an order in which it compels the
parties to arbitration and in which it stays all proceedings in the trial court until the
conclusion of such arbitration. Additionally, we sever the following provision from
the arbitration agreement: “Each party in such arbitration shall bear their own
expenses.” The costs incurred by reason of this appeal are taxed 90% against Joe
and Brenda Moore and 10% against 21st Mortgage Corporation and Oak Creek
Homes, LP.